DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010327 A1 (Merz) (previously cited) in view of US 2013/0345653 A1 (Feneley) (previously cited), US 2014/0367748 A1 (Dalton) (previously cited), US 2005/0230271 A1 (Levon), and US 2010/0301398 A1 (Rothberg) (previously cited). 
With regards to claim 1, Merz discloses a system for sensing urine pH (¶[0028] discloses the use of a pH-sensitive sensor; also see ¶ [0095] with regards to the detection of urine pH using the sensors), the system comprising: a urinary catheter tube for insertion into a bladder of a patient (Fig. 2 and ¶ [0080] disclose catheter 110 being inserted into bladder 203), wherein the urine catheter tube comprises an inner cavity (Fig. 1 and ¶ [0067] disclose the catheter 110 having a lumen 112); a collection vessel communicatively coupled to the urinary catheter tube (¶ [0080] and Fig. 2 depict a collection bag 201 coupled to catheter 110); a first field effect transistor (FET)-based pH sensing device comprising a pH sensing surface (¶¶ [0068]-[0069] disclose biofilm detection unit 131 being a pH-sensor; ¶ [0086] discloses the pH sensitive sensor 131 being an ion sensitive field effect transistor (ISFET); Fig. 1 and ¶ [0085] depict a surface of sensor 131 being exposed to a biofilm 132 on the surface 133 of catheter wall 111), wherein the pH sensing surface has a surface exposed to the inner cavity (Fig. 1 and ¶¶ [0068], [0085] depict a surface of sensor 131 coinciding with the surface 133 of catheter wall 111), the first FET-based pH sensing device being configured to be in the body of the patient (¶ [0080] and fig. 2 depict the catheter 110 is inserted into the bladder 203 of the patient); a second FET-based pH sensing device (¶ [0029], [0036], [0095] disclose a plurality of transistor based sensing devices can provide additional advantages).
Merz discloses the use of multiple measurement sensors to derive information regarding the dynamic behavior of an upcoming infection (¶ [0029], [0036], [0095]), but does not explicitly disclose duplicating the system for sensing urine pH for placement in a collection vessel. 
In a related urine collection system, Feneley teaches including a pH sensor located in a catheter as well as in a collection bag (¶ [0116]). Feneley also teaches the use of the pH sensor to give early warning of an elevation of pH in urine (¶ [0126]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the location of the second pH sensor of Merz, based on the teachings of Feneley, such that it is located in the collection vessel. The motivation would have been to provide a sensor that is located exterior of the body (¶ [0095] of Merz) and provide an earlier detection of the biofilm (¶ [0126] of Feneley and ¶ [0095] of Merz). 
The above combination is silent with regards to whether the second FET-based pH sensing device comprises a second pH sensing surface and a second reference electrode, wherein the second pH sensing surface and the second reference electrode have a surface exposed to the collection vessel, wherein the second FET-based pH sensing device further comprises an oxide layer formed over a source, a drain, and a gate dielectric, a portion of the second pH sensing surface being embedded in the oxide layer, and wherein a gate is a continuous piece extending from a surface of the gate dielectric to be in direct contact with a non-exposed surface of the second pH sensing surface such that the gate excludes any intervening layer between the gate dielectric and the second pH sensing surface, the oxide layer being formed on sides of the gate.
In a related pH sensing system (¶ [0025] of Dalton), Dalton discloses an ion sensitive field effect transistor (¶ [0002] discloses field effect transistor based sensing devices; ¶ [0036] discloses pH sensing and sensitivity to positive ions, electrons, negative ions, etc.) comprising a pH sensing surface (Fig. 1 and ¶ [003] discloses an extension portion which forms a sensing layer that will be a pH sensitive metal film), wherein the pH sensing surface has a surface exposed to the analyte (Fig. 1 and ¶ [0036] disclose the surface of the extension portion 22 being opened to well 28; ¶ [0059] discloses fluid being in the well), wherein the FET-based pH sensing device further comprises an dielectric layer formed over a source, a drain, and a gate dielectric (Fig. 1 and ¶ [0034] disclose a dielectric layer 24 being formed over a source region 14, a drain region 16, and a gate dielectric layer 18), a portion of the pH sensing surface being embedded in the dielectric layer (Fig. 1 depicts extension portion 22 being embedded in dielectric layer 24), and wherein a gate is a continuous piece extending from a surface of the gate dielectric to be in direct contact with a non-exposed surface of the pH sensing surface such that the gate excludes any intervening layer between the gate dielectric and the second pH sensing surface (Fig. 1 depicts gate conductor 20 extending between the gate dielectric layer 18 and the non-exposed surface of extension portion 22), the dielectric layer being in contact with and formed on opposite sides of the gate (Fig. 1 depicts the dielectric layer 24 being formed on sides of the gate conductor 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ISFETs of Merz with the pH sensing transistor of Dalton. Because both sensors are capable of detecting pH, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Dalton teaches a second dielectric layer 26 formed over extension portions 22 and over the dielectric layer 24, wherein the dielectric layer 26 is patterned to open up a well 28 over the gate extension portion 22 (Fig. 1 and ¶ [0037]). However, Dalton is silent with regards to whether the surfaces of the dielectric layer, on the opposite sides of the gate, are exposed to the collection vessel. 
In a related system for chemical sensing using an ion sensitive field effect transistor (Abstract of Levon), Levon discloses a dielectric layer being in contact with and formed on opposite sides of a gate, wherein surfaces of the dielectric layer, on the opposite sides of the gate, are exposed to the collection vessel (Fig. 6 and ¶ [0049] disclose glass 645 formed on opposite sides of the gate and conductors with the top side of glass 645 being exposed to the environment and forming the well for second metal layer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of two dielectric layers of Dalton with the use of a single dielectric layer as taught by Levon. Because both an ISFET with a single dielectric layer and an ISFET with two dielectric layers are capable of electrically protecting the components and forming wells for the sensing surface, it would have been the simple substitution of one known equivalent element for another to obtain predictable results.  Additionally or alternatively, the motivation would have been to provide an easier method of providing the well by only having to etch the protective glass (¶ [0047] of Levon).
Although Dalton teaches that the dielectric layer may employ known materials (¶ [0034] of Dalton), the above combination is silent with regards to whether the dielectric layer is an oxide layer. 
In the related ion sensitive field effect transistor for detecting pH (¶ [0007] of Rothberg), Rothberg teaches or suggests oxide layers 75 for surrounding floating gate structure 70 (Fig. 1 and ¶ [0007]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the dielectric layer of the above combination of Merz, Feneley, Dalton, and Levon with an oxide layer as taught by Rothberg. Because both components are capable of surrounding a gate, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the first and second FET-based pH sensing devices comprise reference electrodes exposed to the same cavities as the sensing surfaces. 
In a related ion sensitive field effect transistor for detecting pH (¶ [0007] of Rothberg), Rothberg discloses a FET-based pH sensing device comprising a reference electrode exposed to the same cavity as the sensing surface (Fig. 1 and ¶ [0009] depicts a reference electrode 76 exposed to the same cavity as the sensitive area 78). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second FET-based pH sensing devices of the above combination of Merz, Feneley, Dalton, Levon, and Rothberg, based on the teachings of Rothberg, to incorporate reference electrodes exposed to the same cavities as the first and second sensing surfaces. The motivation would have been to determine the reference electric potential of the bulk of the analyte solution (¶ [0009] of Rothberg) as part of the determination of the ion concentration.

With regards to claim 2, the above combination teaches or suggests that the second FET-based pH sensing device further comprises a signal processor (¶ [0069] of Merz disclose a processing unit 135 connected to each detection unit 131).

With regards to claim 3, the above combination is silent with regards to an amplifier in communication with the second FET-based pH sensing device and the signal processor 
In the related ion sensitive field effect transistor for detecting pH (¶ [0007] of Rothberg), Rothberg teaches an amplifier in communication with an ISFET and a signal processor (¶ [0026] discloses a bias/readout circuitry 82j including operational amplifiers A1 and A2, wherein the bias/readout circuitry 82j is a signal processor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit 135 of Merz to incorporate the bias/readout circuitry 82j- with the amplifiers of Rothberg. The motivation would have been to provide circuitry for providing a measurement of the pH in proximity to the ISFET (¶ [0026] of Rothberg).

With regards to claim 4, the above combination teaches or suggests the second FET-based pH sensing device further comprises a wireless transmitter (¶ [0072] and Fig. 1 of Merz discloses the sensor module 130 including a communication unit 136).

With regards to claim 5, the above combination teaches or suggests a display (¶ [0042] of Merz discloses a base station having a display).

With regards to claim 10, the above combination teaches or suggests the second pH sensing surface being selected from the group comprising aluminum oxide, vanadium oxide, titanium oxide, tungsten oxide, titanium nitride, and combinations thereof (¶ [0035] of Dalton discloses the extension portion 22 includes the same material as the gate conductor 20, wherein the gate conductor includes a conductive material such as TiN (titanium nitride) or similar conductive materials).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merz in view of Feneley, Dalton, Levon, and Rothberg, as applied to claim 1 above, and further in view of  US 2014/0264464 A1 (Fife) (previously cited). 
With regards to claim 7, the above combination is silent with regards to whether the second FET-based pH sensing device comprises an array of pH sensing surfaces. 
In related pH sensing ISFET (¶ [0007] of Fife discloses a field effect transistor; ¶ [0038] of Fife discloses the sensor being sensitive to hydrogen ions), Fife discloses a FET-based pH sensing device comprising a microwell array 107 including an array of reaction regions (Fig. 1 and ¶ [0021] depict microwell array 107), wherein the array includes an array of pH sensing surfaces (Fig. 3A and ¶¶ [0031]-[0032] depict the chemical sensors including an array of sensor plates 320). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second FET-based pH sensing device of the above combination to incorporate a sensor array with an array of pH sensing surfaces as taught by Fife. The motivation would have been to provide a more accurate analysis of the characteristics of the reactions (¶ [0018] of Fife). 

Response to Arguments
Specification
	In view of the amendment to the specification filed 05/23/2022, the objection to the specification was withdrawn. 

Claim Rejections under 35 U.S.C. § 112
	In view of claim amendments filed 05/23/2022, the rejections under 35 U.S.C. §112 were withdrawn. 

Claim Rejections under 35 U.S.C. § 103
	Applicant' s amendment and arguments filed 05/23/2022 with respect to the 35 USC §103 rejections set forth in the Non-Final Rejection mailed 04/08/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2005/0230271 A1 (Levon). Specifically, the previously applied prior combination does not disclose an oxide layer in contact with and formed on opposite sides of the gate, wherein surfaces of the oxide layer, on the opposite sides of the gate, are exposed to the collection vessel, but Levon teaches or suggests this feature in at least Fig. 6. Therefore, the previously applied 103 rejection has been modified to incorporate the teachings of Levon. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792